DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Urbanek on 5/9/22. Support for amendment below is found in fig. 4 of original specification.
The application has been amended as follows (the underlined portion is added, the 
Amendment to Claims
Cancel Claims 9, 11-13, 15-17, 21, 31-32 and 45-47.

27. 	(Currently Amended) A friction stir processing device having a central longitudinal axis about which the friction stir processing device is rotatable, the friction stir processing device comprising:-
	a first body portion monolithically formed of polycrystalline diamond, the first body portion comprising: 
		a shoulder;
		at least one protrusion of the shoulder configured to mechanically engage and flow workpiece material;
a pin extending downwardly from the shoulder; 
	 	an upper surface portion extending transverse to the central rotational axis; 
		a first shank portion extending between the upper surface portion and the shoulder; and
	a second body portion integrally formed with the first body portion, the second body portion including a second shank portion formed of a second material that is different than the polycrystalline diamond;
	a boundary between the first body portion and the second body portion, the boundary includingof one of the first and second body portions and of the other of the first and second body portions engaged in the recess; 
wherein the boundary includes first side surface portions of the axial projection extending transversely to one another and obliquely to the central longitudinal axis; and 
wherein the boundary includes second side surface portions of the recess facing the first side surface portions of the axial projection, the second side surface portions of the recess extending transversely to one another and obliquely to the central longitudinal axis.

44. 	(Currently Amended) A friction stir processing device comprising:
	a single body tool having a central longitudinal axis about which the single body tool is rotatable to friction stir a workpiece, the single body tool comprising:
		a first body portion monolithically formed of polycrystalline diamond and including a pin and a first shank portion; 
		a second body portion integrally formed with the first body portion, the second body portion formed of a second material that is different than the polycrystalline diamond; [[and]]
		a boundary between the first and second body portions, the boundary including of one of the first and second body portions and of the other of the first and second body portions engaged in the recess; 
		wherein the boundary includes first side surface portions of the axial projection extending transversely to one another and obliquely to the central longitudinal axis; and 
		wherein the boundary includes second side surface portions of the recess facing the first side surface portions of the axial projection, the second side surface portions extending transversely to one another and obliquely to the central longitudinal axis. 

51. 	(Currently Amended) The friction stir processing device of claim 44 wherein the boundary between the first and second body portions is configured to cause phonon scattering across the boundary and reduce the overall thermal conductivity of the single body tool. 


Reasons for Allowance
Claims 27-30, 33-36, 38, 40, 42-44 and 48-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to teach or suggest a single body friction stir tool comprising a first body portion monolithically formed of PCB and including a pin, and integrally formed second body portion with a different material than PCD, wherein a boundary between the two body portions includes an axial projection engaged in the recess having recited side surfaces.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636. The examiner can normally be reached on Monday-Friday approximately 8am~5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735